Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Appellees Board of Trustees of Bladen Community College and Darrell Page moved the Court to reconsider, vacate, and deny appellant Ophelia Munn-Goins’ motion to file reply brief out of time, or to strike appellant’s reply, or for leave to file a sur-reply. We deny appellees’ motion.
Appellant Munn-Goins appeals the district court’s order granting appellees’ motion for summary judgment. We have reviewed the record and Munn-Goins’ arguments and affirm on the reasoning of the district court. Munn-Goins v. Board of Trustees of Bladen Community College, et al, 658 F.Supp.2d 713 (E.D.N.C. 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED.